Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election with traverse of Group I, claims 1-15, filed on 09/01/2022 is acknowledged. The traversal is on the ground that a serious burden to examine all of the claims would not be placed upon the Examiner because all claims are direct to liquid crystal polymer. This is not found persuasive because the process of making the liquid crystal film and the product of liquid crystal polymer and related articles as set forth in this application belong in two statutory categories which are distinct, the restriction between these two distinct inventions is proper even though these inventions are clearly related. Therefore, the requirement is still deemed proper and is therefore made FINAL. The Claims 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
Claim 11 is objected to because of the following informalities:  “laminated” should read “laminated material”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-10 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 2014/0284085, ‘085 hereafter).
Regarding claims 1-5 and 7, ‘085 discloses an aromatic polyester being polymerized from a bisphenol A(BPA), isophthalic acid (IPA), hydroxy-naphthoic acid (HNA) and aminobenzoic  acid (ABA), which form a polymer having repeating units reading upon instantly claimed formulae (1)-(4a), wherein the mole contents of these units fall within the instantly claimed ranges ([0034], [0075], Table 1, examples 1-2, and comparative examples 3-4). ‘085 also discloses that the diol can be 4’4-biphenol or hydroquinone, satisfying present claim 2 ([0040]), and the weight average molecular weight satisfying present claim 7 (0045]).  
Regarding claims 8-10, ‘085 also discloses a laminated material including the polyester film with a thickness of 1 to 100 microns and a support being copper foil or aluminum foil ([0002], [0025]-[0029], [0068]-[0069]).  
Regarding claim 12-13, 085 further discloses a polyester solution in an amide solvent with concentration satisfying present claim 12 ([0056]-[0060]), 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2014/0284085, ‘085 hereafter) in view of Baleno (WO 2015/067490, ‘490 hereafter).
Regarding claim 6, ‘085 teaches all the limitations of claim 1. ‘085 discloses the  polyester contains a structure unit formed from 4-aminobenzoic acid ([0041]) , but does not set forth that the structure unit can be from a 4-aminomethyl benzoic acid as required in the   present claim 6. However, ‘490 discloses that both 4-aminobenzoic acid and 4-aminomethyl benzoic acid can used to form a polymer having similar properties as evidenced by 490 (page 29, first paragraph). In view of ‘490’s recognition that both 4-aminobenzoic acid and 4-aminomethyl benzoic acid are equivalent and interchangeable in making a polymer having similar properties, a person of ordinary skill would have been motivated to use 4-aminomethyl benzoic acid to replace 4-aminobenzoic acid to make a polyester having similar properties. Therefore, it would have been obvious to one of ordinary skill in the art to substitute  4-aminobenzoic acid with 4-aminomethyl-benzoic acid, thereby arriving at the presently claimed invention. Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable (See MPEP 2144.06).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2014/0284085, ‘085 hereafter) as evidenced by Linestid, et al (US 6294640,  ‘851 hereafter).
Regarding claim 11, ‘085 teaches all the limitations of claim 8, but ‘085 is silent on that the laminated material further comprises an adhesive layer. However, it is well known in the art that an adhesive layer can be applied to connect a liquid crystal polyester layer to a substrate layer as evidenced by  (C17/L40-51). In light of these teachings, one of ordinary skill in the art would have applied an adhesive layer to form a laminate to enhance the adhesion between polyester layer with its support layer.  
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2014/0284085, ‘085 hereafter) as evidenced by Linemann et al (US 6706851,  ‘851 hereafter).
Regarding claim 14 and 15, ‘085 teaches all the limitations of claim 12, but does not disclose that the liquid crystal polyester solution further contains other components as recited in the present claim 14 and 15, however, it is known in the art that adding other components in to the composition of  liquid crystal polyester to adjust the properties of the product formed from the polyester is a common practice in the art as evidenced by ‘851(C8/L3 -C8/L36). Therefore, one of ordinary skill in the art would have used other components as needed, including the components as presently claimed, so as to render the product formed from the polyester having desired properties. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUIYUN ZHANG/Primary Examiner, Art Unit 1782